DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a national stage entry of PCT/IB2018/059504, filed November 30, 2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) by application nos. IN201741043126 and IN201841019627, filed in the Indian Patent Office on December 1, 2017 and May 25, 2018, respectively, which papers have been placed of record in the file.  
Information Disclosure Statement
4.         The information disclosure statement (IDS) submitted on August 28, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS document was considered. A signed copy of form 1449 is enclosed herewith.
Election/Restrictions
5.         Upon further consideration, the restriction requirement mailed April 15, 2021 is withdrawn and all claims are rejoined.
Status of the Claims
6.            Claims 1-12 are pending and under consideration.
Claim Rejections - 35 USC § 102
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 


8.         Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAplus Registry Number: RN 808115-51-7. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 808115-51-7. Entered STN: 05 Jan 2005].

    PNG
    media_image1.png
    324
    597
    media_image1.png
    Greyscale

Registry number 808115-51-7 is available as prior art as of 05 Jan 2005, the date it was indexed into the CAplus database. Registry number 808115-51-7 anticipates compounds of formula VI wherein n-butyl.
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided 
The aforementioned compounds anticipate the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.
Conclusion
9.       Claims 1-11 are allowed.
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626